MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Dec 17 2020, 8:43 am

court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Julie C. Dixon                                          Brian C. Hewitt
Alexander N. Moseley                                    Michele L. Lorbieski
Bryan L. Ciyou                                          Hewitt Law & Mediation LLC
Ciyou and Dixon, P.C.                                   Indianapolis, Indiana
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lynn A. Johnson,                                        December 17, 2020
Appellant,                                              Court of Appeals Case No.
                                                        20A-GU-26
        v.                                              Appeal from the Grant Superior
                                                        Court
Michele Bradberry, as Personal                          The Honorable Warren Haas,
Representative of the Estate of                         Judge
Anthony O. Johnson, deceased,                           Trial Court Cause No.
Appellee                                                27D03-1604-GU-13




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020                  Page 1 of 23
                                             Case Summary
[1]   The trial court appointed Lynn A. Johnson as guardian of her brother-in-law,

      Anthony O. Johnson, but later removed her and appointed Anthony’s daughter

      Michele Bradberry as his personal guardian and Greenfield Banking Company

      (GBC) as the guardian of his estate. Lynn filed a final accounting, to which

      both Michele and GBC objected. The day before the scheduled evidentiary

      hearing, Lynn filed a motion to continue, which the trial court denied. After

      the hearing, the court found that Lynn breached various fiduciary duties, and it

      ordered her to pay over $95,000 for reimbursements to the guardianship estate

      and for Michele’s and GBC’s attorney fees. Lynn now appeals, arguing that the

      trial court abused its discretion in denying her motion to continue, surcharging

      her for breaches of her fiduciary duties, and ordering her to pay attorney fees.

      We find no abuse of discretion in the denial of Lynn’s motion to continue, but

      we do find that the trial court abused its discretion with respect to some of the

      surcharges and in ordering Lynn to pay attorney fees. Therefore, we affirm in

      part, reverse in part, and remand.


                                 Facts and Procedural History
[2]   In April 2016, Lynn filed a petition for the temporary appointment of a

      guardian over Anthony’s person and estate due to his incapacity. The trial

      court granted the petition and appointed Lynn as temporary guardian. The

      appointment was made permanent in January 2017. During her guardianship,

      Lynn filed several inventories, reports, and accountings. In May 2017, Michele

      filed a petition to remove Lynn as guardian, alleging improper recordkeeping,

      Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020   Page 2 of 23
      self-dealing, and mismanagement of Anthony’s estate. In October 2017, the

      trial court appointed GBC as Anthony’s financial fiduciary, and in December

      2017, the court appointed GBC as guardian of his estate. In April 2018, the

      court appointed Michele as guardian of Anthony’s person.


[3]   In June 2019, Lynn filed a final accounting, to which both Michele and GBC

      objected; GBC “sought relief in the form of charging [Lynn] for self-dealing,

      mismanagement, for attorney fees, and to recover assets from [Lynn] and her

      husband[.]” Appealed Order at 2. On August 7, 2019, Lynn’s counsel filed a

      motion to withdraw, which was granted. On August 19, the trial court set an

      evidentiary hearing for October 9. On September 9, GBC filed a motion to

      surcharge attorney fees; the next day, the trial court issued a notice that this

      motion would also be heard on October 9. On October 8, Lynn filed a motion

      to continue, stating that an attorney had agreed to represent her, but only if a

      continuance was granted. GBC and Michele objected, and the trial court

      denied the motion to continue. The hearing was held as scheduled, and Lynn

      testified and questioned other witnesses pro se.


[4]   On October 20, the trial court issued an order that contains the following

      relevant findings: 1




      1
          We have replaced the trial court’s references to the parties with our prior designations.


      Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020                 Page 3 of 23
           16. Ind. Code § 29-1-16-4 states:[ 2]


                    “Accounts rendered to the court by a personal
                    representative shall be for a period distinctly stated
                    and shall consist of three (3) schedules, of which the
                    first shall show the amount of the property
                    chargeable to the personal representative; the
                    second shall show payments, charges, losses and
                    distributions; the third shall show the property on
                    hand constituting the balance of such account, if
                    any. When an account is filed, the personal
                    representative shall also file receipts for
                    disbursements of assets made during the period
                    covered by the account. Whenever the personal
                    representative is unable to file receipts for any
                    disbursements, the court may permit him to
                    substantiate them by other proof. The court may
                    provide for an inspection of the balance of assets on
                    hand. The court may, upon its own motion, or
                    upon petition, provide that verification of accounts
                    or credits thereon may be made by the unqualified
                    certificate of a certified public accountant in lieu of
                    receipts or other proof.”


           17. Because Lynn filed her final accounting, she is deemed to be
           the Plaintiff as to the objections filed such that she had the
           burden of proving her accounting.

           18. The Court takes judicial notice of the prior filings by Lynn
           and waives further introduction into evidence of those filings, or
           any documents attached thereto.




2
    This statute is made applicable to guardianship proceedings pursuant to Indiana Code Section 29-3-2-6.


Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020                   Page 4 of 23
        19. The Court rejects the Final Accounting filed by Lynn and
        sustains most of the objections filed by GBC and Michele.

        20. The Final Accounting filed by Lynn does not comply with
        the Indiana Probate and Guardianship codes. In fact, none of
        her purported inventories and accountings comply with the legal
        requirements for guardians. Not only was the form of her filings
        not compliant, the figures used in those documents varied
        throughout. Because her documents did not comply, the task of
        the Court, GBC and Michele to review her accountings was
        made infinitely more difficult and time consuming.

        21. Lynn engaged in repeated acts of self-dealing without Court
        approval, which included gifts to her husband, employing herself
        to perform work on behalf of Anthony without Court approval,
        and selling items to Anthony, and purchasing items from
        Anthony’s estate.

        22. Lynn used funds of Anthony to pay her husband for an
        alleged debt owed to him by Anthony that was at least ten (10)
        years old.

        23. Lynn improperly sold Anthony’s vehicle at a deep discount
        without Court approval and without proper sale value or
        documentation.

        24. After being discharged by this Court as estate guardian,
        Lynn continued to pay expenditures on behalf of Anthony.

        25. Lynn failed to keep receipts for transactions, failed to write
        checks for expenditures, and used numerous cash transactions.
        Lynn also transferred funds online from the guardianship
        account to her personal account, without receipts.

        26. Lynn attempted to charge for work done o[n] behalf of the
        estate, despite informing the Court at the first hearing of this
        matter that she had no intention of doing so. Moreover, the

Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020   Page 5 of 23
        services provided by Lynn on behalf of Anthony provided no
        benefit to the estate. Rather, her actions have cause[d]
        substantial financial harm to the estate.

        27. Lynn blamed her accounting failures on her previous
        attorneys and the accountants hired by those attorneys. In
        addition, she blamed her own employees and her husband. In
        any event, all of the accounting errors are attributable to Lynn as
        she was in charge as estate guardian and employed these
        individuals to perform services on behalf of the estate. Most of
        these services did not benefit the estate and only served to
        obfuscate her misconduct.

        28. GBC has incurred attorney fees to date in this matter in the
        sum of $24,549.20 of which $3,660.00 was for managing the
        guardianship estate and $20,889.20 for investigating the Final
        Accounting filed by Lynn. The Court finds that these fees are
        reasonable and necessary and therefore GBC is authorized to pay
        these fees from the Guardianship estate.

        29. The Court finds that the fees incurred by GBC in the sum of
        $20,889.20 for investigating the Final Accounting should be
        assessed against Lynn.

        30. Counsel for Michele provided services in representing
        Michele as guardian of Anthony’s person in the amount of
        $8,350. The Court finds that these fees are reasonable and
        necessary and GBC is authorized to pay those fees directly to
        counsel for Michele.

        31. Counsel for Michele also contributed to the investigation of
        this matter, and has incurred fees in the course of representing
        Michele relating to the breaches of fiduciary duty by Lynn. The
        Court finds that attorney fees for Michele in the amount of
        $9,125 should be assessed against Lynn.



Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020   Page 6 of 23
        32. The Court finds that the account of Lynn should be
        surcharged for breaches of fiduciary duties as follows:


        A. Improper gifts to her Husband                        $8,000.00
        B. Improper gifts to her Husband                       $14,500.00
        C. Self-dealing with Anthony’s personal property       $13,200.00
        D. Selling Anthony’s truck at a discount                $8,825.15
        E. Expenditures after discharge                         $2,739.99
        F. Self-dealing in hiring herself                       $2,445.16
        G. Improper expenditure on attorney fees                $4,000.00
        H. Improper transfers without documentation             $5,700.00
        I. $5,813.66 for missing VA benefit checks [was] not charged
        J. Attorney fees for GBC for removal of Lynn            $6,440.00
        K. Attorney fees for GBC for her fiduciary breaches $20,889.20
        L. Attorney fees for Michele for her fiduciary breaches $9,125.00
        TOTAL                                                 $95,864.50

        The Court now enters judgment against Lynn in the amount of
        $95,864.50. This judgment shall bear interest at the statutory rate
        of eight per cent (8%) per annum until paid in full.


Appealed Order at 2-4. Lynn filed a motion to correct error, which the trial

court denied. Lynn now appeals. 3 Additional facts will be provided below.




3
 Anthony died on May 12, 2020. Michele was appointed as personal representative of his estate and is the
sole appellee of record.

Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020               Page 7 of 23
                                     Discussion and Decision

           Section 1 – The trial court did not abuse its discretion in
                     denying Lynn’s motion to continue.
[5]   We first address Lynn’s argument that the trial court erred in denying her

      motion to continue. Continuances are governed by Indiana Trial Rule 53.5,

      which provides in pertinent part, “Upon motion, trial may be postponed or

      continued in the discretion of the court, and shall be allowed upon a showing of

      good cause established by affidavit or other evidence.” A trial court’s ruling on

      a motion to continue is reviewed for an abuse of discretion, and there is a strong

      presumption that the court properly exercised its discretion. Gunashekar v.

      Grose, 915 N.E.2d 953, 955 (Ind. 2009). “A denial of a motion for continuance

      is [an] abuse of discretion only if the movant demonstrates good cause for

      granting it.” Id. “There are no ‘mechanical tests’ for determining whether a

      request for a continuance was made for good cause.” In re M.S., 140 N.E.3d
279, 285 (Ind. 2020). “Rather, the decision to grant or deny a continuance

      turns on the circumstances present in a particular case[.]” Id. “The withdrawal

      of legal counsel does not entitle a party to an automatic continuance, and the

      moving party must show diligence in procuring counsel.” Riggin v. Rea Riggin &

      Sons, Inc., 738 N.E.2d 292, 311 (Ind. Ct. App. 2000) (citation omitted).


[6]   Lynn failed to make that showing here. In her motion to continue, which was

      neither verified nor supported by an affidavit or other evidence, Lynn stated

      that her previous attorney (her third in this proceeding) withdrew on August 7,

      2019. In mid-August, she communicated with a fourth attorney, who reviewed

      Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020   Page 8 of 23
      case materials “and had informal discussions with opposing counsel at that

      time.” Appellant’s App. Vol. 3 at 215. On August 19, the trial court set the

      hearing for October 9. According to her motion, Lynn did not re-establish

      communication with the attorney until October 1, and “[d]ue to busy schedules,

      substantive discussions about the case were not held” until the weekend of

      October 5 and 6. Id. The attorney agreed to represent Lynn, but only if a

      continuance was granted, because he was scheduled to attend a hearing in

      another county on October 9 in a CHINS case that was “subject to statutory

      deadlines, which makes continuances disfavored.” Id. The attorney entered a

      limited appearance for Lynn and filed the motion to continue on October 8.


[7]   Clearly, Lynn was dilatory, rather than diligent, in procuring counsel to

      represent her at the hearing. She had “informal discussions” with potential

      replacement counsel around the time that the trial court scheduled the hearing,

      then sat on her hands for over a month and didn’t bother to file a motion to

      continue until the day before the hearing. Based on these facts and




      Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020   Page 9 of 23
      circumstances, the trial court did not abuse its discretion in denying the

      motion. 4


          Section 2 – The trial court abused its discretion in imposing
                                some surcharges.
[8]   We next address Lynn’s argument that the trial court erred in surcharging her

      for breaches of her fiduciary duties as Anthony’s guardian. “All findings and

      orders of the trial court in guardianship proceedings are within its discretion.”

      In re Guardianship of Hollenga, 852 N.E.2d 933, 936 (Ind. Ct. App. 2006) (citing,

      inter alia, Ind. Code § 29-3-2-4(a)). Thus, we will review the trial court’s order

      under an abuse of discretion standard. Id. at 937. “In determining whether the

      trial court abused its discretion, we review the court’s findings and conclusions,




      4
        Lynn cites Hess v. Hess, 679 N.E.2d 153, 154 (Ind. Ct. App. 1997), for the proposition that “among the
      things to be considered on appeal from the denial of a motion for continuance” is whether the denial
      “resulted in the deprivation of counsel at a crucial stage in the proceedings.” In Hess, the appellant’s counsel
      withdrew on the Friday before a Wednesday dissolution trial and refused to file a motion to continue. The
      appellant attempted to obtain counsel over the weekend and on Monday filed a pro se motion to continue
      that the trial court did not deny until the day of trial. In holding that the ruling was an abuse of discretion,
      the Hess court found it “significant that the record [did] not demonstrate dilatory tactics” on the appellant’s
      part and that the “denial of a continuance deprived [him] of counsel at the most crucial stage in the
      proceedings, the dissolution hearing itself.” Id. at 155. Here, Lynn’s counsel withdrew two months before
      the hearing, and the record demonstrates that Lynn was dilatory in obtaining replacement counsel; thus, she
      had only herself to blame for her lack of representation on the hearing date. Moreover, as Michele observes,
      Lynn is an accountant and therefore “was in a position to provide detailed testimony regarding her
      accountings that were at issue at the … hearing.” Appellee’s Br. at 16. Lynn also asserts that the denial of
      her motion to continue resulted in a due process violation, but she cites no authority to support this assertion.
      “Assertions of error unsupported by either cogent argument or citation to authority will result in waiver of
      any error on review.” Dierckman v. Area Planning Comm’n of Franklin Cnty., 752 N.E.2d 99, 106 n.6 (Ind. Ct.
      App. 2001), trans. denied. Finally, Lynn relies on Destination Yachts, Inc. v. Fine, 22 N.E.3d 611, 616 (Ind. Ct.
      App. 2014), in asserting that we must consider whether a delay would have prejudiced GBC and Michele to
      an extent sufficient to justify denial of the continuance. Even assuming that any prejudice to GBC and
      Michele would have been minimal, this consideration is not dispositive, and it certainly does not outweigh
      what could be seen as Lynn’s deliberate tardiness in obtaining replacement counsel.

      Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020                    Page 10 of 23
      which we may not set aside unless they are clearly erroneous.” In re

      Guardianship of I.R., 77 N.E.3d 810, 813 (Ind. Ct. App. 2017). “We will

      consider the evidence most favorable to the judgment with all reasonable

      inferences drawn in favor of the judgment, and we will not reweigh the

      evidence nor will we reassess the credibility of witnesses.” Id.


[9]   Indiana Code Section 29-3-1-6 provides that a guardian “is a fiduciary and is

      appointed by a court to be a guardian or conservator responsible as the court

      may direct for the person or the property of an incapacitated person or a

      minor.” 5 Indiana Code Section 29-3-8-3 provides in pertinent part that a

      guardian shall “[a]ct as a guardian with respect to the guardianship property

      and observe the standards of care and conduct applicable to trustees[,]”

      “[p]rotect and preserve the property of the protected person[,]” and “[c]onserve

      any property of the protected person in excess of the protected person’s current

      needs.” Except as provided in Indiana Code Section 29-3-11-2, and except for

      gross misconduct, a guardian is immune from any civil liability resulting from

      the guardian’s performance. Ind. Code § 29-3-11-4. Pursuant to Indiana Code

      Section 29-3-11-2(c), a guardian is personally liable to a protected person for

      acts or omissions in the course of the administration of the trust of the guardian

      only for a breach of duty to the protected person. Any question of the personal

      liability of the guardian to the protected person “may be determined in a



      5
       Indiana Appellate Rule 46(A)(2) provides that the table of authorities in an appellant’s brief “shall list each
      case, statute, rule, and other authority cited in the brief, with references to each page on which it is cited.”
      Lynn’s table of authorities lists a dozen statutes but does not specify on which pages they are cited.

      Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020                    Page 11 of 23
       proceeding for accounting, surcharge, indemnification, or other appropriate

       proceeding or action.” Ind. Code § 29-3-11-2(d).


        2.1 – The trial court did not abuse its discretion in surcharging Lynn $22,500
                               for improper gifts to her husband.

[10]   Lynn contends that no evidence was presented regarding improper gifts of

       $8000 and $14,500 to her husband. We disagree. Indiana Code Section 29-3-8-

       5 provides,


               Any:

               (1) sale or encumbrance of any part of the property of a protected
               person to a guardian or guardian’s spouse, agent, attorney, or
               any corporation, trust, or other organization in which the
               guardian has a substantial beneficial interest; or

               (2) other transaction involving the property that is affected by a
               substantial conflict between the interest of the protected person
               and the guardian’s personal interest;

               is void unless approved by the court.


       A receipt prepared by Lynn in 2016 indicates that Anthony’s estate paid her

       husband $8000 as a gift. Ex. Vol. 3 at 244. Lynn acknowledged that she had

       sold Anthony’s truck for $8000, which “didn’t go into the guardianship




       Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020   Page 12 of 23
       account, it went as a gift to [her] husband.” Tr. Vol. 2 at 45-46. This was

       impermissible without court approval under Indiana Code Section 29-3-8-5. 6


[11]   As for the $14,500 gift, an invoice prepared by Lynn in 2014 indicates that her

       husband billed Anthony for a cherry wood grandfather clock and ice chest that

       he had built sometime between 2002 and 2004, as well as for “Misc. Shop

       Equipment” that apparently was used to build them. Ex. Vol. 3 at 8.

       According to Lynn, her husband built those items “for Anthony to hold until

       [her husband’s daughter] would inherit [them].” Tr. Vol. 2 at 37-38. Lynn paid

       this invoice with a check from Anthony’s estate in September 2016. Ex. Vol. 3

       at 8, 213. Characterizing this transaction as a “gift” is charitable indeed, but we




       6
         In the alternative, Lynn asserts that the transaction was valid under Indiana Code Section 29-3-8-4(7),
       which authorizes a guardian “[t]o distribute income and discretionary amounts of principal” to “an adult
       relative of the protected person” as “the guardian believes to be in the best interests of the protected
       person[.]” Leaving aside the question of whether a “gift” to a protected person’s brother is in the protected
       person’s best interests, this statute cannot be used as an end run around Indiana Code Section 29-3-8-5,
       which prohibits diverting property to a guardian’s spouse without court approval. See Gibson v. Ind. Dep’t of
       Corr., 899 N.E.2d 40, 58 (Ind. Ct. App. 2008) (“We presume the Legislature does not enact useless statutes or
       statutory provisions and intends to avoid unjust or absurd results.”), trans. denied (2009).

       Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020                Page 13 of 23
       defer to the trial court’s assessment here.7 The trial court had firsthand

       knowledge of whether it approved the $8000 and $14,500 disbursements to

       Lynn’s husband as required by Indiana Code Section 29-3-8-5, and we may not

       second-guess its implicit determination that it did not. In sum, we find no

       abuse of discretion here.


       2.2 – The trial court abused its discretion in surcharging Lynn $13,200 for self-
                               dealing with Anthony’s property.

[12]   Lynn argues that the trial court abused its discretion in surcharging her $13,200

       for self-dealing with Anthony’s property. We agree. This figure derives from a

       household inventory spreadsheet from May 2016. The spreadsheet lists several

       dozen items of Anthony’s personal property, including a dog kennel, a

       microwave, wall hangings, etc. One column in the spreadsheet is entitled

       “Date purchased”; no purchase date is listed for any of the items. Ex. Vol. 4 at

       152. Another column is entitled “Where purchased”; only seven items have an




       7
           Lynn argues that the transaction was valid pursuant to Indiana Code Section 29-3-8-7, which states,

                If the court finds that:

                (1) an incapacitated person who is a protected person did, before the person became an
                incapacitated person, enter into a written contract, including a contract for the sale, division, or
                other disposition of property;

                (2) the obligations of the contract have not been fully carried out; and

                (3) the contract was a good and binding contract at the time of the making of the contract;

                the court shall authorize the guardian of the protected person to perform the contract without
                notice or hearing unless otherwise ordered by the court.
       The fatal flaw in this argument is that the trial court did not make the required findings regarding the
       existence and validity of the purported contract and did not authorize Lynn to perform the contract.

       Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020                       Page 14 of 23
       entry under this column. Id. According to the spreadsheet, a cherry ice chest,

       four wooden boxes with tools, and an air compressor were purchased from

       “Bill,” Lynn’s husband, and a set of kitchen table and chairs was purchased

       from Lynn. Id. Another column is entitled “Purchase price,” and the only item

       with an entry under this column is the kitchen set, which is listed as “Gift.” Id.

       A final column is entitled “Estimated current value”; the ice chest is valued at

       $4400, three of the tool boxes at $1000 each, the fourth tool box at $1800, and

       the air compressor at $3000. Id.


[13]   Several errors are readily apparent. First, the total value of the items purchased

       from Lynn’s husband is $12,200, not $13,200 as stated in the trial court’s order.

       Second, Lynn was already surcharged for a cherry ice chest, and there is no

       evidence in the record regarding a second ice chest. Third, no specific

       allegations were made, and no specific evidence was presented, that any item

       other than the ice chest was purchased during the guardianship. And fourth,

       there is no evidence of the actual price that was paid for those items. Therefore,

       we reverse and remand with instructions to vacate the $13,200 surcharge and

       reduce the judgment accordingly.


       2.3 – The trial court did not abuse its discretion in surcharging Lynn $8825.15
                          for selling Anthony’s truck at a discount.

[14]   Lynn also contends that the trial court abused its discretion in surcharging her

       $8825.15 for selling Anthony’s truck at a discount. A May 2016 inventory lists

       the value of the truck, a 2014 Chevy Silverado, at $24,000. Exhibit Vol. 4 at

       154. Lynn testified that in 2016 she sold the truck to the treasurer of her 2011

       Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020   Page 15 of 23
       mayoral campaign for $8000, which she gave to her husband as a gift. Tr. Vol.

       2 at 46-49. An August 2017 amended inventory describes the truck as

       “damaged” and lists two values: $8000, the amount for which the truck was

       sold, and $16,825.15, which is described on another line as its appraised value.

       Ex. Vol. 3 at 17. Indiana Code Section 29-3-8-3(2) provides that a guardian

       “shall … [p]rotect and preserve the property of the protected person subject to

       guardianship”; selling property for less than half its appraised value is an

       obvious breach of this duty, and we cannot say that the trial court abused its

       discretion in surcharging Lynn for this breach. 8


           2.4 – We are unable to determine whether the trial court abused its discretion
                  in surcharging Lynn $2739.99 for expenditures after discharge.

[15]   Lynn complains that the trial court “provide[d] no explanation of what exactly

       ‘expenditures after discharge’ entailed, or why [she] should be surcharged”

       $2739.99. Appellant’s Br. at 36. Michele asserts that “Lynn’s accounting

       includes $3,010 for reimbursements to Lynn without receipts.” Appellee’s Br.

       at 21 (citing Appellant’s App. Vol. 3 at 182 and Ex. Vol. 4 at 145-51). But those

       reimbursements were made before Lynn’s discharge. Lynn claims that she

       continued to pay Anthony’s expenses “from her own personal account” after

       her discharge and that she “should be commended for her selfless actions”

       instead of being “punished” and “surcharged[.]” Appellant’s Br. at 36. We are




       8
        At the hearing, Lynn testified that she was told by a third party that $8000 was a fair price for the truck. Tr.
       Vol. 2 at 42. The trial court was not required to credit this testimony.

       Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020                    Page 16 of 23
       unable to ascertain the basis for the trial court’s surcharge in this instance, and

       therefore we remand with instructions to either clarify it or vacate it if it is not

       supported by the evidence and reduce the judgment accordingly.


           2.5 – The trial court abused its discretion in surcharging Lynn $2445.16 for
                                   self-dealing in hiring herself

[16]   The trial court surcharged Lynn $2445.16 for self-dealing in hiring herself. This

       figure derives from an inventory schedule showing bills paid by check without

       invoice. Ex. Vol. 4 at 156. All but one of the checks appear to be for goods or

       services provided by entities or persons other than Lynn, such as a lawn service

       company, the BMV, and IU Health; the one check to Lynn is for “court fees” of

       $220. Id. Lynn directs us to Indiana Code Section 29-3-9-9(a), which provides,

       “Whenever a guardian is appointed for an incapacitated person or minor, the

       guardian shall pay all expenses of the proceeding, including reasonable medical,

       professional, and attorney’s fees, out of the property of the protected person.”

       She asserts that the schedule demonstrates no self-dealing and that the trial

       court abused its discretion in surcharging her $2445.16. Michele offers no

       specific evidence to refute this assertion.9 Therefore, we reverse and remand

       with instructions to vacate the surcharge and reduce the judgment accordingly.




       9
        Michelle does not assert that the check payees did not receive the funds or that the goods and services did
       not benefit Anthony or his estate. Consequently, we cannot agree with the dissent that a surcharge is
       appropriate here.

       Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020                  Page 17 of 23
            2.6 – The trial court abused its discretion in surcharging Lynn $4000 for
                              improper expenditure on attorney fees.

[17]   The trial court surcharged Lynn $4000 for improper expenditure on attorney

       fees. Lynn asserts that it is “unclear” how the trial court arrived at this amount.

       Appellant’s Br. at 38. The trial court’s order denying Lynn’s motion to correct

       error indicates that the amount derives from “attorney’s fees paid by [Lynn] to

       Tia Brewer without Court approval[.]” Appealed Order at 5. But the record

       suggests that Brewer was paid only $2000. Ex. Vol. 3 at 214. 10 At the hearing,

       the trial court stated that, “to the best of [its] knowledge,” Brewer “never

       entered an appearance,” and that the court “never entered an order […] that

       would’ve allowed that to have been paid.” Tr. Vol. 2 at 52. Lynn points out

       that, pursuant to Indiana Code Section 29-3-9-9(a), a trial court “does not have

       the discretion to determine whether to allow payment of attorney’s fees” in a

       guardianship proceeding; it only has discretion to determine the reasonableness

       of the fees. In re Guardianship of M.K., 844 N.E.2d 555, 558 (Ind. Ct. App.

       2006). A court may be within its discretion to determine that no fee is

       reasonable for an attorney who never entered an appearance for a guardian.

       But because the trial court’s $4000 surcharge does not appear to be supported

       by the record, we reverse and remand with instructions to revisit this issue and

       revise the surcharge and judgment accordingly.




       10
         The dissent suggests that the $4000 figure includes $2000 paid as a retainer for attorney Mike Franceschini,
       but neither the trial court’s order nor Michele’s brief mentions this transaction. On remand, the trial court
       may offer any necessary clarifications on this point.

       Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020                 Page 18 of 23
           2.7 – The trial court abused its discretion in surcharging Lynn $5700 for
                          improper transfers without documentation.

[18]   The trial court surcharged Lynn for $5700 that she transferred from the

       guardianship account to her account without documentation of expenditures

       that she purportedly made on Anthony’s behalf. The transfers and expenditures

       are listed in an inventory schedule. Ex. Vol. 4 at 163. Unlike the bills paid by

       check without invoice mentioned above, Lynn had no documentation of any

       kind regarding the expenditures, which is a breach of her fiduciary duty under

       Indiana Code Section 29-1-16-4. But Lynn observes that at the hearing, the trial

       court stated that it was “not terribly worried about” $600 that she purportedly

       “paid out for a good purpose” to Michele, and further indicated that that

       amount would be taken off the “list.” Tr. Vol. 2 at 66. On appeal, Michele

       does not claim that she did not receive those funds or that they were not paid

       out for a good purpose. Consequently, we reverse and remand with

       instructions to revise the surcharge to $5100 and reduce the judgment

       accordingly.


       Section 3 – The trial court abused its discretion in surcharging
               Lynn for GBC’s and Michele’s attorney fees.
[19]   Finally, Lynn contends that the trial court abused its discretion in surcharging

       her for GBC’s and Michele’s attorney fees. We agree. Our supreme court has

       explained that “Indiana adheres to the American rule that in general, a party

       must pay his own attorneys’ fees absent an agreement between the parties, a

       statute, or other rule to the contrary.” R.L. Turner Corp. v. Town of Brownsburg,


       Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020   Page 19 of 23
       963 N.E.2d 453, 458 (Ind. 2012). The trial court cited no applicable statutory

       basis for awarding fees in either its original order or its order denying Lynn’s

       motion to correct error, and Michele has cited none on appeal. 11 Therefore, we

       reverse and remand with instructions to vacate the fee surcharges and reduce

       the judgment accordingly.


[20]   Affirmed in part, reversed in part, and remanded.


       Robb, J., concurs.


       Brown, J., concurs in part and dissents in part with separate opinion.




       11
          Michele does cite In re Wilson, 930 N.E.2d 646, 652 (Ind. Ct. App. 2010), trans. denied (2011), in which the
       trial court ordered a trustee to pay the trust beneficiaries’ attorney’s fees pursuant to Indiana Code Section 30-
       4-3-11(b), which specifically provides that a trustee is liable to beneficiaries for “reasonable attorney’s fees
       incurred by the beneficiary in bringing an action” for breach of trust. No such statute applies here.

       Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020                     Page 20 of 23
                                                 IN THE
           COURT OF APPEALS OF INDIANA

       Lynn A. Johnson,                                        Court of Appeals Case No.
                                                               20A-GU-26
       Appellant,

               v.

       Michele Bradberry, as Personal
       Representative of the Estate of
       Anthony O. Johnson, deceased,
       Appellee.



       Brown, Judge, concurring in part and dissenting in part.


[21]   I concur with Section 1 of the majority decision, and respectfully dissent from

       its reversal of certain surcharges. Lynn appeals from a negative judgment, and

       a party appealing from a negative judgment will prevail only if the party

       establishes the judgment is contrary to law. See Bayview Loan Servicing, LLC v.

       Golden Foods, Inc., 59 N.E.3d 1056, 1067 (Ind. Ct. App. 2016). A judgment is

       contrary to law when the evidence is without conflict and all reasonable

       inferences to be drawn lead to only one conclusion and the trial court reached a

       different conclusion. Id.


[22]   Regarding the surcharge of $2,445.16 discussed in Section 2.5, although the

       inventory schedule lists payees other than Lynn for all but one check, see


       Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020     Page 21 of 23
       Exhibits Volume 4 at 156, the schedule states the amounts were paid without an

       invoice, and I would affirm the surcharge.


[23]   With respect to the surcharge of $4,000 for improper expenditures for attorney

       fees discussed in Section 2.6 of the majority decision, in addition to the $2,000

       paid to attorney Brewer, the record includes a check for $2,000 for a retainer for

       attorney Mike Franceschini, see id. at 169, and at the hearing Michele’s attorney

       stated that the court approved certain fees for Franceschini which “were all paid

       by Greenfield. So anything that Mr. Franceschini was paid for out [of] the

       guardianship estate is not approved . . . if that helps to clarify,” and the court

       replied “[i]t does.” See Transcript Volume 2 at 62-63. I would find the court

       did not err in imposing the $4,000 surcharge.


[24]   As for the majority’s reversal of the attorney fees award, the trial court found

       that none of Lynn’s purported inventories and accountings complied with the

       legal requirements for guardians, making review of them by the court, GBC,

       and Michele more difficult and time consuming. Additionally, Lynn failed to

       keep receipts, made numerous cash transactions, and transferred funds to her

       personal account without receipts; GBC incurred $24,549.20 in attorney fees, of

       which $20,889.20 was attributable to investigating Lynn’s accounting; and

       Michele’s counsel provided services of $8,350 in representing her as guardian

       and $9,125 in representing her relating to Lynn’s breaches of fiduciary duty.

       Counsel for GBC and Michele submitted attorney fee affidavits reflecting the
       Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020   Page 22 of 23
amounts found by the court. Michele cites Ind. Code § 29-3-11-2 12 and

maintains “[t]he attorneys’ fees surcharged against Lynn by the trial court are

part of the damages that flow from her breaches of fiduciary duty, and must be

awarded to provide complete relief to Anthony for her breaches of fiduciary

duty.” Appellee’s Brief at 24. I agree. The trial court could have ordered

reimbursement from the guardianship estate, which would then be entitled to

reimbursement from Lynn. The trial court found that Lynn should pay the

attorney fee amounts of $20,889.20 and $9,125 related to her fiduciary

breaches, and I would affirm these findings.




12
     Ind. Code § 29-3-11-2 provides in part:

           (c) The guardian or person acting under a protective order is personally liable to the protected
           person for acts or omissions in the course of the administration of the trust of the guardian or
           person acting under a protective order only for a breach of duty to the protected person.
           (d) Any question of liability of the guardian or person acting under a protective order
           personally to the protected person may be determined in a proceeding for accounting,
           surcharge, indemnification, or other appropriate proceeding or action.

Court of Appeals of Indiana | Memorandum Decision 20A-GU-26 | December 17, 2020                      Page 23 of 23